In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3284

B RADLEY M. S HIDELER,
                                                Plaintiff-Appellant,
                                 v.

M ICHAEL J. A STRUE, Commissioner of Social Security,

                                               Defendant-Appellee.


             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
             No. 10 CV 384—Robert L. Miller, Jr., Judge.



     A RGUED F EBRUARY 15, 2012—D ECIDED JULY 20, 2012




  Before P OSNER, F LAUM, and M ANION, Circuit Judges.
  M ANION, Circuit Judge. Bradley Shideler suffers from
osteogenesis imperfecta, also called “brittle bone disease.” In
2006, he applied for Social Security Disability Insurance
benefits, and after holding an evidentiary hearing, the
Administrative Law Judge (“ALJ”) found that despite
Shideler’s limitations, there were a sufficient number
of jobs in the regional economy available to a person
with his restrictions, and denied his application. When
2                                                No. 11-3284

the Appeals Council denied review, the ALJ’s decision
became the final decision of the Social Security Com-
missioner, and Shideler sought relief from the federal
district court. The district court affirmed the Commis-
sioner’s decision, and Shideler now appeals to this court.
Because there is substantial evidence in support of the
decision to deny benefits, we affirm.


                              I.
  Bradley Shideler suffers from osteogenesis imperfecta, a
genetic disorder known colloquially as “brittle bone
disease.” Shideler applied for Social Security Disability
Insurance benefits in October 2006 under Title II of the
Social Security Act, 42 U.S.C. § 423(d), alleging a disability
onset date of June 30, 1995. His date last insured was
March 31, 2000. The Social Security Administration
denied his application, and Shideler requested an ad-
ministrative hearing.
  The hearing took place on March 24, 2009. Shideler was
represented by counsel, and Shideler, Shideler’s room-
mate, and a vocational expert all testified at the hearing.
At the time of the hearing, Shideler was 48 years old and
lived in Angola, Indiana. Shideler testified that he
suffered 55 fractured bones over the course of his life
and that his back pain was a constant 10 out of 10 on the
pain scale. He indicated that he used over-the-counter
ibuprofen and glucosamine to manage his pain, though
at one point he was using Ultram and liquid codeine.
Regarding his capacity to take care of himself, Shideler
testified that he could take care of his personal needs
No. 11-3284                                             3

(such as bathing and showering) and was able to drive.
Although he could not cook, he did take care of his own
laundry. He stated that he could reach forward with his
arms, but not around or behind him, and that it was
difficult to use utensils such as forks due to his hands
cramping. Shideler testified that he could not stand for
more than ten minutes at a time, could only walk for ten
to fifteen minutes before needing to sit down, and
could only sit for twenty minutes at a time. He indicated
that he needed to lie down for at least an hour several
times a day. Shideler stated that he worked as a carpet
cleaner for approximately four months in 1997 and later
as a rental consultant for three years.
   Shideler’s roommate also testified at the hearing. He
stated that it was difficult for Shideler to function or
lift anything (such as a crock pot) and that Shideler con-
stantly broke his fingers. Shideler added that his
fingers were bent badly and that when he broke a finger
he usually set it himself. Dr. Robert Barkhaus testified
as a vocational expert at the hearing. His testimony
indicated that Shideler’s past work experience (three
years as a rental consultant, and four months as a carpet
cleaner) was light and unskilled. The ALJ asked the
vocational expert to assume a person of Shideler’s age,
education, and work experience who could perform a
restricted range of sedentary work with the following
restrictions: never climb ladders, ropes, or scaffolds and
only occasionally climb ramps or stairs; never crouch,
kneel or crawl; never perform overhead reaching; avoid
exposure to extreme heat and cold; and perform work
that includes occasional, but not frequent, use of his
4                                             No. 11-3284

fingers. With those restrictions, the vocational expert
testified that a person with these restrictions could
perform such representative jobs as that of a credit clerk
(approximately 100 jobs existing in the Northeastern
Indiana region); an order clerk (approximately 150 jobs
in the region); and a telephone clerk (approximately
100 jobs in the region).
   The ALJ then added several restrictions to the above
list, asking the vocational expert what jobs would be
available if the list above included a “sit/stand” op-
tion, occasional but not frequent fingering, and some
reaching forward. The vocational expert testified that the
additional restrictions would eliminate most sedentary
jobs that the claimant could perform, ultimately leaving
a surveillance clerk position as the only available job.
He estimated that approximately 150 surveillance clerk
positions existed in the regional economy. The ALJ
further asked if there were any jobs available for a
person with the above restrictions who was also
unable to work a full eight-hour day without needing
two to three additional breaks over and above the
normal thirty-minute lunch break and two fifteen-minute
breaks. The vocational expert testified that there would
be no jobs available under those restrictions.
  Despite his statement at the hearing that he had
broken at least 55 bones over the course of his life, the
record shows that Shideler had only four surgeries—two
surgeries in 1973 and 1974 repairing broken elbows, a
surgery in 1976 reconstructing Shideler’s right foot, and
a surgery on his left knee in 1999. The 1999 surgery,
No. 11-3284                                            5

which was performed prior to Shideler’s date last
insured in March 2000, was necessitated by an injury
Shideler sustained in a motorcycle accident. Shideler
made a full recovery from that surgery and his surgeons
released him to work without restrictions. The surgeon
noted that Shideler suffered from osteogenesis imperfecta
but had not had any fractures for several years. Indeed,
subsequent appointments with the surgeon indicated
that Shideler recovered very well from this surgery,
and one report from December 1999 showed that
Shideler had no pain and was not taking any pain med-
ication.
  The record contains no evidence that Shideler visited
any doctors between May 2000 and December 2006. On
December 19, 2006, a state physician completed a Physical
Residual Functional Capacity Assessment of Shideler,
which stated that, in the doctor’s opinion, Shideler
could perform medium work and could even occa-
sionally climb scaffolds or ladders. Shideler next saw
an orthopedic surgeon shortly after his hearing
in April 2009, since he had recently been approved for a
state-sponsored health plan. At this appointment, the
doctor diagnosed Shideler with scoliosis of the lower
spine and noted that Shideler had deformities consistent
with osteogenesis imperfecta, but made no mention of
other issues such as problems with Shideler’s fingers or
hands. The doctor did note that Shideler complained of
“kind of intermittent” thoracic back pain and that he
described his pain as a dull ache that worsened with
activity, which contradicts Shideler’s testimony at his
hearing that his pain was a constant 10 out of 10. The
6                                           No. 11-3284

doctor’s report indicated that Shideler treated his pain
with over-the-counter anti-inflammatory medication, and
prescribed Mobic (a non-steroidal anti-inflammatory)
for Shideler’s pain. The doctor recommended six to
eight sessions of physical therapy for Shideler and pre-
scribed a home exercise and spinal stabilization pro-
gram, but did not recommend any surgery for Shideler
and released him to work without any restrictions.
  The ALJ gave the parties the opportunity to sup-
plement the record following the March 2009 hearing,
and Shideler supplemented the record with the results
from his appointment with an orthopedic surgeon in
April 2009. In May 2009, the ALJ issued a decision
denying benefits because she found that Shideler was
not disabled from 1995 through March 31, 2000, his date
last insured, within the meaning of the Social Security
Act. The ALJ’s decision followed the standard five-step
sequential evaluation specified in 20 C.F.R. § 404.1520.
The ALJ concluded that “the claimant’s and his witness’
statements concerning the intensity, persistence and
limiting effects of [his] symptoms are not persuasive
because the statements are not supported by the
medical and other evidence of record.”
  In reaching her decision, the ALJ granted Shideler a
large number of restrictions, concluding
    that, through the date last insured the claimant had
    the residual function capacity to perform sedentary
    work as defined in 20 CFR 404.1567(a) but . . . that
    the claimant can never crouch, kneel, crawl or
    climb ladders, ropes, or scaffolds; can only occa-
No. 11-3284                                             7

   sionally climb ramps or stairs; cannot do any
   overhead reaching; is limited to frequent but not
   constant fingering of small objects; must avoid expo-
   sure to extremes of cold, heat, humidity and unpro-
   tected heights. In addition, the claimant is limited
   to simple, routine tasks.
Even with these restrictions, the vocational expert had
testified that a significant number of jobs existed in the
regional economy that could be performed by someone
with Shideler’s capacity as of his date last insured in
March 2000, including that of a credit clerk, an order
clerk, and a telephone clerk. Accordingly, based on her
review of Shideler’s testimony, his roommate’s testi-
mony, the medical and other record evidence, and the
vocational expert’s testimony, the ALJ concluded that
a finding of “not disabled” was appropriate, and denied
disability insurance benefits.
  Shideler sought review, but the Appeals Council denied
Shideler’s request in July 2010, making the ALJ’s decision
the final decision of the Commissioner of Social Security.
Shideler then brought an action in the district court
seeking judicial review of the decision, and the dis-
trict court affirmed the Commissioner’s decision in
August 2011. This appeal followed. Shideler challenges
the ALJ’s conclusion that he was not disabled prior to
March 31, 2000, arguing that the ALJ’s findings were
not supported by substantial evidence.
8                                               No. 11-3284

                            II.
   We review de novo the district court’s judgment af-
firming the Commissioner’s decision. Skinner v. Astrue,
478 F.3d 836, 841 (7th Cir. 2007). In assessing the ALJ’s
decision, we apply a deferential standard, reviewing
the decision “to see if it is supported by ‘substantial
evidence.’ ” Id. (quoting 42 U.S.C. § 405(g)). Substantial
evidence “means ‘such relevant evidence as a rea-
sonable mind might accept as adequate to support a
conclusion.’ ” Id. (quoting Richardson v. Perales, 402 U.S.
389, 401 (1971)). We do not reweigh the evidence or
substitute our own judgment for that of the ALJ; if rea-
sonable minds can differ over whether the applicant is
disabled, we must uphold the decision under review.
Schmidt v. Apfel, 201 F.3d 970, 972 (7th Cir. 2000). In ren-
dering her decision, the ALJ must “build a logical
bridge from the evidence to his conclusion, but he need
not provide a complete written evaluation of every piece
of testimony and evidence.” Schmidt v. Barnhart, 395 F.3d
737, 744 (7th Cir. 2005) (internal quotations omitted).
  Shideler challenges both the ALJ’s finding on his credi-
bility and the ALJ’s finding that Shideler could perform
a significant number of jobs despite the limitations caused
by his impairments. We first consider whether the ALJ
reasonably evaluated Shideler’s credibility. Because the
ALJ is “in the best position to determine a witness’s
truthfulness and forthrightness . . . this court will not
overturn an ALJ’s credibility determination unless it is
‘patently wrong.’ ” Skarbek v. Barnhart, 390 F.3d 500, 504-
05 (7th Cir. 2004) (quotations omitted). When evaluating
No. 11-3284                                                9

credibility, the ALJ must “consider the entire case record
and give specific reasons for the weight given to the
individual’s statements.” Simila v. Astrue, 573 F.3d 503, 517
(7th Cir. 2009) (internal quotations omitted). On review,
we “merely examine whether the ALJ’s determination
was reasoned and supported.” Elder v. Astrue, 529 F.3d
408, 413 (7th Cir. 2008). We also note that whatever con-
dition the claimant may be in at his hearing, the
claimant must establish that he was disabled before the
expiration of his insured status (in Shideler’s case,
March 31, 2000) to be eligible for disability insurance
benefits. See, e.g., 42 U.S.C. § 423(a)(1)(A); 20 C.F.R.
§ 404.320(b)(2); Martinez v. Astrue, 630 F.3d 693, 699 (7th
Cir. 2011) (the claimant “had social security disability
coverage only until the end of 2003; if she was not
disabled by then, she cannot obtain benefits even if she
is disabled now”).
  Shideler contends that the ALJ failed to consider his
prior work and medical histories and unreasonably
discounted his testimony that he needs to lie down
several times per day. This argument is unavailing. In
evaluating Shideler’s credibility, the ALJ considered a
broad range of factors, specifically focusing on his
medical history. The ALJ considered Shideler’s testi-
mony concerning his pain in his back and hands, as well
as his other symptoms; the types of medication he used
to treat his pain; his medical history, including his claim
of having suffered 55 broken bones in his lifetime, a
number that is unsupported by the medical evidence in
the record; the fact that, prior to his 1999 injury to his
knee in a motorbike accident, he had had no fractures
10                                                  No. 11-3284

for several years; his treatment history, including the
fact that he was released to work without restrictions in
2000 after his knee surgery and in 2009; his daily living
activities and the limitations about which he testified;
the factors that aggravated his pain (temperature and
humidity extremes) and the factors that alleviated his
pain (lying down on a couch several times a day). The
ALJ’s considerations specifically took into account
Shideler’s testimony, as well as the testimony of his
roommate, and compared it to the medical and other
record evidence in reaching her decision.
  Also, contrary to Shideler’s assertion, the ALJ con-
sidered his work history and specifically found that he
had not engaged in substantial gainful activity from
his alleged onset date of June 30, 1995 through his date
last insured of March 31, 2000. The ALJ took these
factors into account when making her decision and
granted Shideler numerous restrictions, finding that he
was capable of performing only a restricted range of
sedentary work through his date last insured. The ALJ
also considered Shideler’s assertion that he needed to lie
down several times per day 1 to alleviate his pain, but


1
   Shideler testified that he needed to lie down at least four or
five times per day. The ALJ in her decision incorrectly found
that Shideler testified that he needed to lie down five or six
times per day. Shideler claims that this finding somehow made
it seem like Shideler was exaggerating his need for rest and
caused to the ALJ to discredit his testimony, but we find no
evidence of that. Regardless of however many times Shideler
                                                   (continued...)
No. 11-3284                                                 11

ultimately found that “the claimant’s medically deter-
minable impairments could reasonably be expected to
cause the alleged symptoms; however, the claimant’s
and his witness’ statements concerning the intensity,
persistence and limiting effects of these symptoms are
not persuasive because the statements are not sup-
ported by the medical and other evidence of record.” The
ALJ connected this conclusion to the record evidence in
a detailed analysis, belying any claim that she failed
to build a logical bridge between the evidence and her
conclusion. See Johnson v. Barnhart, 449 F.3d 804, 806 (7th
Cir. 2006) (“Despite the inherent difficulty of evaluating
testimony about pain, an administrative law judge will
often have solid grounds for disbelieving a claimant
who testifies that she has continuous, agonizing pain.”).
  To be sure, the ALJ’s decision was not perfect. It is
unclear why, for example, the ALJ posed so many ques-
tions about the condition of Shideler’s fingers and hands
during the hearing, yet made only brief mention of the




1
  (...continued)
claimed he needed to lie down during the day, the objective
medical evidence in the record compelled the ALJ to discredit
his testimony, and any misstatement on her part did not affect
the outcome of the proceeding. See, e.g., Shramek v. Apfel, 226
F.3d 809, 814 (7th Cir. 2000) (affirming the ALJ’s decision
despite errors because they did not affect the outcome of the
proceeding).
12                                                  No. 11-3284

testimony in her decision. 2 She could have pointed out
that, whatever the current condition of Shideler’s hands,
prior to his date last insured in March 2000 he was able
to operate a motorcycle 3 and work as a carpet cleaner.
She could have referenced the fact that the evidence did
not support Shideler’s assertion that he needed to lie
down several times per day, though we note that an
ALJ’s credibility findings need not specify which state-
ments were not credible. See Jens v. Barnhart, 347 F.3d



2
   The ALJ did note that Shideler’s representative “stated that
the claimant’s hands were crumpled due to multiple fractures,
but offered no evidence of treatment or objective medical
findings related to the claimant’s hands even though the
undersigned allowed him additional time after the hearing
to submit medical evidence.” She also stated that there “was
no discussion of significant issues related to the claimant’s
hands in the 1999 and 2000 medical evidence” and pointed out
that Shideler was released to work without any restrictions
on these occasions. At any rate, the state of the claimant’s
hands at his hearing was irrelevant; the question is whether
he was disabled prior to March 31, 2000, and the record
evidence indicates otherwise.
3
  There are inconsistencies on this point. Shideler testified that
his knee injury was sustained when a friend’s motorcycle fell
off a loading ramp and struck his knee. However, Shideler’s
surgeon noted in a report written shortly after the injury that
Shideler “was riding his dirt bike and sustained what is de-
scribed as a hyperextension type injury.” This inconsistency
further calls Shideler’s credibility into question, and bolster’s
the ALJ’s finding that Shideler’s testimony was not entirely
credible.
No. 11-3284                                                 13

209, 213 (7th Cir 2003); see also Simila, 573 F.3d at 517
(stating that an ALJ “need not mention every strand of
evidence in her decision”). The decision also contains a
considerable amount of boilerplate language and recita-
tions. Despite these shortcomings, the ALJ adequately
evaluated Shideler’s credibility, and we see no reason
to reverse. See, e.g., Kittleson v. Astrue, 363 Fed. Appx. 553,
557 (7th Cir. 2010) (“The ALJ’s adverse credibility
finding was not perfect. But it was also not ‘patently
wrong.’ ”) (quoting Powers v. Apfel, 207 F.3d 431, 435 (7th
Cir. 2000)); Scheck v. Barnhart, 357 F.3d 697, 703 (7th Cir.
2004) (“The credibility determinations of an ALJ are
entitled to special deference and we see no reason to
overturn her findings.”).
  We next turn to the ALJ’s decision that Shideler was
able to perform a range of sedentary work and was there-
fore not disabled. The focus here is on the fact that
Shideler needed to show that he was disabled as of his
date last insured. The ALJ was sympathetic to Shideler’s
condition at his hearing in 2009, and she stated that she
was looking for something to “connect all the pieces
together” to find Shideler disabled prior to March 31,
2000. Unfortunately, the objective medical evidence
showed that Shideler was not disabled by his date last
insured. He was able to ride a dirt bike in 1999, and
while he injured himself doing so, he made a full
recovery from that injury and was released to work
without any restrictions. In the years prior to 2000, no
evidence exists that he had broken any bones, and the
doctor’s report prior to his knee surgery in 1999 indicated
that he had not broken any bones for some time. When
14                                              No. 11-3284

asked why Shideler had so few medical records dating
from the time of his alleged disability onset date in 1995,
Shideler’s representative agreed that part of the problem
was “obviously that he didn’t have any medical insur-
ance” and that Shideler’s family doctor did not main-
tain adequate records. But Shideler was able to have
surgery in 1999 despite having no insurance. His surgeon
noted that Shideler would come back to see him again if
he continued to have problems post-recovery, and the
ALJ specifically left the record open for three weeks
after the hearing to allow Shideler more time to supple-
ment it with medical records. See, e.g., Scheck, 357 F.3d at
702 (stating that “the hearing transcript indicates that
the ALJ attempted to make as complete a record as pos-
sible” by giving the claimant an additional 30 days to
obtain additional medical records).
   The ALJ also considered Shideler’s testimony re-
garding his difficulties performing daily living activ-
ities (though Shideler admitted he can still drive, an act
which requires some manual dexterity with one’s hands)
as well as his past work history, finding that he could
no longer work as a carpet cleaner, as that would be too
physically demanding for him now. She asked about
the medications he used to treat his pain and con-
sidered the testimony of his roommate. In addition to
the objective medical evidence in the record, she consid-
ered all of the factors required in the Code of Federal
Regulations, including daily living activities; the
duration, frequency, and intensity of Shideler’s pain;
factors that precipitate and aggravate his condition; the
types of treatment he received; the dosage, effectiveness,
No. 11-3284                                               15

and side effects of the medications he takes; and the
functional restrictions on Shideler. See id. at 703 (citing
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). The
ALJ ultimately found, based on the vocational expert’s
testimony regarding the range of sedentary jobs available
to someone in Shideler’s condition, that Shideler “was
capable of making a successful adjustment to other work
that existed in significant numbers in the national econ-
omy. A finding of ‘not disabled’ is, therefore, appro-
priate . . . .” The ALJ here built “a logical bridge from
the evidence to [her] conclusion,” Schmidt v. Barnhart, 395
F.3d 737, 744 (7th Cir. 2005), and her decision was sup-
ported by substantial evidence.


                             III.
  The ALJ’s reasons for finding Shideler’s testimony to
be not fully credible are sound and are not “patently
wrong.” Whatever Shideler’s current condition is, the
ALJ’s decision finding that Shideler was not disabled as
of March 31, 2000 is supported by substantial evidence.
While the members of the court sympathize with
Shideler due to his condition, that condition did not
rise to the level of a disability prior to his date last in-
sured. We A FFIRM .




                           7-20-12